DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. The added limitation, ‘comprising one or more conductor paths printed and applied to a plastic base inserted into a plastic matrix’ is directed to forming of the device and is not germane to the issue of patentability of the device itself. Placing a plastic base into a plastic matrix is part of a molding process and it seems that the newly added recitation is related to the material of the housing rather than the structure of the housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (U.S. 2007/0086084, hereafter referred to Mori).
	Regarding claims 1 and 11, Mori teaches a field device housing 1 with electronics 5 disposed in the field device housing 1 and a monitoring device 2, characterized in that the electronics 5 electrically check the monitoring device 2, and that the monitoring device 2 indicates a state of the field device housing 1 (see para. 0032, “The detection part 5 measures a change of a resistance value of the electrically conducting region 2 that changes due to a breakage (crack) of the optical window 3 as a change of the input current value and detects the breakage of the optical window 3 based on this current value change”).
Regarding the newly added limitation, ‘comprising one or more conductor paths printed and applied to a plastic base inserted into a plastic matrix’, the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
	Regarding claim 2, Mori further teaches the monitoring device 2 is integrated in a wall 3 of the field device housing 1.
	Regarding claim 3, Mori further teaches the monitoring device 2 is disposed on an inner side of the field device housing 1 (see figure 1).
	Regarding claim 6, Mori further teaches, characterized in that the monitoring device (3) forms a conductor path 7, and that the change in the state is a change in capacitance (see para. 0032, “The detection part 5 measures a change of a resistance value of the electrically conducting region 2 that changes due to a breakage (crack) of the optical window 3 as a change of the input current value and detects the breakage of the optical window 3 based on this current value change”) or an increase in resistance, embodied as a conductor path break (see para. 0032).
Regarding claim 10, concerning the limitation ‘a Method for producing a field device housing with a conductor path, comprising the following steps: a. printing and applying conductor paths to a plastic base, b. inserting the plastic base into a plastic matrix by means of an injection molding process, characterized in that the plastic matrix forms the field device housing’, the method of forming a device is not germane to the issue of patentability of the device itself’. Therefore, this limitation has not been given patentable weight
	
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (U.S. 2018/0035087).
Regarding claims 1 and 4, Xu teaches a field device housing (laser projector) with electronics (laser safety circuit) disposed in the field device housing and a monitoring device, characterized in that the electronics electrically check the monitoring device (photodetector), and that the monitoring device indicates a state of the field device housing; Xu further teaches a power supply of the field device is interrupted, or the electronics switch off, when the state changes (see para. 0007).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori.
Regarding claim 7, Mori does not explicitly teach that the field device housing is made of a plastic, preferably an injection-moldable plastic.
It is well known in the art that the housing part 3 can be made of polycarbonate, ABS resin, glass and the like (see para. 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the housing of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Longsdorf et al. (U.S. 2005/0113942, hereafter referred to as Longsdorf).
Mori teaches the claimed invention except wherein the electronics are configured to send a signal to a control center.
Longsdorf teaches a similar application wherein a device interface communicates with a control room 20.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Mori with the teachings of Longsdorf in order to permit remote monitoring.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Bayha et al. (CN 104011561, hereafter referred to as Bayha).
Regarding claim 8, Mori teaches the claimed invention except that the field device housing comprises a housing cover.
Bayha teaches a similar device which includes cover 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mori with the teachings of Bayha in order to facilitate easier replacement of internal components.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855